Citation Nr: 0016718	
Decision Date: 06/23/00    Archive Date: 06/28/00

DOCKET NO.  99-06 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel





INTRODUCTION

The veteran had more than 20 years of active military 
service, ending in December 1972.  He died on August [redacted], 
1993; the appellant is his surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a September 1997 rating decision of the Department of 
Veterans Affairs (VA) Waco Regional Office (RO) which denied 
the appellant's claim of service connection for the cause of 
the veteran's death based on three theories: as directly 
related to his service; as secondary to exposure to herbicide 
agents in Vietnam; and as a result of tobacco use in service.  
She disagreed and this appeal ensued.  As discussed below, 
the Board need only address the third of these three 
theories.  


FINDINGS OF FACT

1.  The veteran died in August 1993; the cause of his death 
was respiratory failure due to idiopathic pulmonary with 
fibrosis nosocomial pneumonia.  

2.  At the time of his death, service connection was not in 
effect for any disease or injury.  

3.  The evidence of record in this case suggests that the 
veteran's use of tobacco products in service led to the 
development of nicotine dependence therein, and that his 
death from respiratory arrest and idiopathic pulmonary 
fibrosis was related to in-service nicotine dependence and 
tobacco use.  



CONCLUSION OF LAW

Tobacco smoking in service substantially and materially 
contributed to the veteran's death.  38 U.S.C.A. §§ 1110, 
1310, 5107 (West 1991); 38 C.F.R. §§ 3.303, 3.312 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records are not associated with 
the claims file.  The RO sought those records from the 
National Personnel Records Center (NPRC), where records 
concerning the service of Army personnel after World War I 
are stored.  NPRC reported in April 1994 that the records 
were not on file.  In September 1997 NPRC informed the RO 
that the records may have been involved in a disastrous fire 
at NPRC in 1973.  It forwarded to the RO copies of VA Forms 
13055 (Questionnaire About Military Service) and 13075 
(Request for Information Needed to Reconstruct Medical Data) 
which the RO then forwarded to the appellant in September 
1997.  The record does not show that he returned the 
completed forms.  

The record includes private clinical and hospital records 
from December 1979 to November 1992 showing the veteran's 
various pulmonary symptomatology, including a diagnosis of 
chronic obstructive pulmonary disease.  

The veteran entered a private medical facility in July 1993 
complaining of shortness of breath for the previous five 
years.  Diagnostic testing showed bilateral interstitial 
infiltrates and a lung biopsy revealed severe interstitial 
fibrosis.  Despite intervention via high-dose steroids, his 
course was thereafter downhill.  His physician diagnosed 
pneumonia and a second physician agreed with the poor 
prognosis.  The veteran continued to deteriorate and died on 
August [redacted], 1993.  The final diagnoses included severe, end-
stage interstitial fibrosis most likely secondary to 
idiopathic fibrosis; nosocomial pneumonia; and urinary tract 
infection.  The death certificate reported that the 
underlying cause of death was nosocomial pneumonia with 
idiopathic pulmonary fibrosis leading to the immediate cause 
of death, respiratory failure.  No autopsy was performed.  

In August 1993, the appellant filed her claim seeking service 
connection for the cause of the veteran's death.  

In a May 1997 statement, a private physician knowledgeable 
about the veteran's care prior to his death stated that a 
lung biopsy in July 1993 found the idiopathic pulmonary 
fibrosis.  She opined that the direct cause of the idiopathic 
pulmonary fibrosis which led to the veteran's death was his 
history of smoking (one pack per day for 43 years).  

In another statement, dated in May 1997 and received by VA in 
July 1998, the private physician stated that the veteran had 
provided her a history of his smoking prior to entering 
service as "very little because I could not afford 
cigarettes at that time."  It was noted that he reported he 
increased his smoking during the 20 years he was in service, 
partially because of free cigarettes provided in C-rations 
and partially because of their low cost to military 
personnel.  He thereafter continued to smoke for a total of 
40-pack years.  In reviewing his medical records, the 
physician remarked, it was apparent that nicotine addiction 
occurred during service.  

In my professional opinion, this tobacco use during 
his service years contributed heavily to the 
development of extensive idiopathic pulmonary 
fibrosis, which was diagnosed by lung biopsy in 
July 1993. . . .  Again, in my opinion, this 
nicotine dependence from smoking is the proximate 
cause of his idiopathic pulmonary fibrosis that led 
to his death August [redacted], 1993.  

The RO then forwarded the claims file to a VA medical 
facility for an opinion as to whether it was it at least as 
likely as not that the veteran's smoking in service resulted 
in idiopathic pulmonary fibrosis, whether the nicotine 
dependence arose in service, and whether, if nicotine 
dependence arose in service, whether it was at least as 
likely as not that the nicotine dependence resulted in 
idiopathic pulmonary fibrosis.  A VA physician reviewed the 
claims file.  As for the first question, the VA physician 
stated that there was an association between idiopathic 
pulmonary fibrosis and cigarette smoking, and that in this 
case, it was likely that the veteran's smoking was 
responsible for the development of idiopathic pulmonary 
fibrosis.  Regarding the second question, the VA physician 
stated it was not possible to determine the date of onset of 
nicotine dependence and that it was unlikely to ever be 
established with certainty.  As to the third question, the VA 
physician opined that it was at least as likely as not that 
the veteran's nicotine dependence resulted in idiopathic 
pulmonary fibrosis.  

II.  Analysis

The appellant alleges that the veteran's death was either 
directly related to service, caused by his exposure to 
herbicide agents in Vietnam, or the result of his tobacco use 
beginning in service.  The record does not include any 
evidence linking the cause of the veteran's death directly to 
service or to any presumed exposure to herbicide agents in 
service.  Therefore, the Board will only address the 
allegation that the veteran's death was related to his 
tobacco use.  

The appellant argues that the cause of the veteran's death 
due to a respiratory disease was his cigarette smoking, which 
in turn was related to his service.  She asserts that the 
veteran started smoking soon before service, significantly 
increased his smoking and became addicted to nicotine in 
service (due to their inexpensive availability), and 
continued smoking for years after service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  The evidence must 
show that a disability incurred in or aggravated by active 
service either caused or contributed substantially or 
materially to cause death.  For a service-connected 
disability to be the cause of death, it must singularly or 
with some other condition be the immediate or underlying 
cause, or be etiologically related.  For a service-connected 
disability to constitute a contributing cause, it is not 
sufficient to show that it causally shared in producing 
death, but rather, it must be shown that there was a causal 
connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  A 
contributory cause of death is inherently one not related to 
the principal cause.  In determining whether a service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c).

The threshold question in claims of service connection is 
whether the appellant has presented evidence of a well-
grounded claim, i.e., one which is plausible, meritorious on 
its own, or capable of substantiation.  If she has not filed 
such a claim, the appeal must fail.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
For a claim contending service connection for the cause of 
the veteran's death, there must be competent evidence of the 
veteran's death, a disability in service, and a relationship 
between that disability and the veteran's death.  Ramey v. 
Brown, 9 Vet. App. 40 (1996).  See also Caluza v. Brown, 7 
Vet. App. 498 (1995) (general requirements for a well-
grounded claim).  In this case, the evidence summarized above 
shows that the veteran died, that a medical professional 
opined that the veteran developed nicotine dependence in 
service, and that his tobacco smoking, which continued 
because of his nicotine dependence, resulted in the fatal 
pulmonary disease that caused his death.  From this evidence, 
the Board determines that the claim is well grounded.  

VA has a resulting duty to assist the appellant in the 
development of facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a).  The record shows that the RO has secured clinical 
and hospital records from various sources, including copies 
of the terminal hospital records and the opinions of a 
private physician with knowledge of the veteran's medical 
care.  Moreover, the RO obtained an opinion from a VA 
physician on certain relevant questions based on a review of 
the pertinent medical records.  On full review, the Board 
sees no areas in which further development may be fruitful.  

As to the merits of the claim, in VA O.G.C. Prec. Op. 2-93 
(Jan. 13, 1993) VA concluded that (1) a determination of 
whether nicotine dependence may be considered a disease or 
injury for disability compensation was an adjudicative matter 
to be made based on accepted medical principles and (2) 
service connection may be established for disability or death 
if the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  In 
VA O.G.C. Prec. Op. 19-97 (May 13, 1997), VA determined that 
secondary service connection for death or disability 
attributable to tobacco use subsequent to military service 
could be established based on nicotine addiction that had 
arisen in service if the addiction was the proximate cause of 
the death or disability.  That opinion noted that the VA 
Under Secretary for Health had determined that nicotine 
dependence may be considered to be a disease for the purpose 
of VA disability compensation.  The Board is bound to follow 
the precedential opinions of the VA Office of General 
Counsel.  38 U.S.C.A. § 7104(c).  See Davis v. West, 13 Vet. 
App. 178, 179 (1999).  

In this case, the record includes ample evidence linking the 
veteran's death to idiopathic pulmonary fibrosis.  Moreover, 
the evidence also links the idiopathic pulmonary fibrosis to 
his use of tobacco products.  As to whether tobacco use in 
service caused the idiopathic pulmonary fibrosis, the private 
physician's statement received in July 1998 indicated that it 
was her opinion that "this tobacco use during his service 
years contributed heavily to the development of extensive 
idiopathic pulmonary fibrosis . . . ."  The VA examiner in 
November 1998 reported that smoking generally contributed to 
the development of the fibrosis, but did not opine 
specifically as to whether smoking in service did so.  
Nonetheless, the remaining evidence of record does not refute 
the private physician's opinion that cigarette smoking in 
service contributed to the development of the disease that 
cause the veteran's death.  Additionally, the private 
physician also stated that the veteran developed nicotine 
dependence in service, that this dependence led to the long 
history of smoking, and that this tobacco use lead to the 
veteran's death.  The November 1998 opinion from the VA 
examiner stated only that it was not possible to state 
whether the veteran was addicted to nicotine in service.  
Again, the record contains no other evidence opposing the 
opinion of the private physician received in July 1998.  For 
these reasons, it is the Board's determination that the 
evidence supports the appellant's claim of entitlement to 
service connection for the cause of the veteran's death.  


ORDER

Service connection for the cause of the veteran's death is 
granted.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals


 

